PER CURIAM.
C.R. appeals the trial court’s order of dependency adjudication. The Department of Children and Family Services has previously responded and correctly concedes that necessary portions of the record are missing and cannot be reconstructed. The Department further concedes that the proper remedy is to vacate the trial court’s order and remand this case for further proceedings. Accordingly, the trial court’s order is vacated, and this matter is remanded for further proceedings.
Vacated and remanded.
FULMER, GREEN, and DAVIS, JJ., concur.